This court will examine the transcript of the record, and case-made, to ascertain its jurisdiction; and when there appears a purported journal entry of judgment in the case-made, and a recitation that an order was made extending time to make and serve case-made, and the purported journal entry of judgment is not shown to have been filed by the clerk of the court, or entered in the journal of the court, and no order extending time to make and serve case-made being set out in the case-made, or shown to have been filed, or entered on the journal by the clerk of the trial court, this does not present anything to this court for decision, and a purported order of the trial judge extending time in which to make and serve a case-made is without force, when the case-made fails to show affirmatively that such order was made and entered. Town ofOkemah v. Allen, 48 Okla. 757, 150 P. 669.
We recommend that this cause be dismissed.
By the Court: It is so ordered. *Page 27